SECOND AMENDMENT TO EMPLOYMENT AGREEMENT



This Second Amendment (the "Second Amendment") to that certain Employment
Agreement dated effective as of June 1, 2007 by and between HCC Insurance
Holdings, Inc (the "Company" or "HCC") and MICHAEL J. SCHELL ("Executive") (the
"Agreement") is effective as of December 1, 2010. Capitalized terms used herein
and not otherwise defined shall have the meaning set forth in the Agreement.



In consideration of the covenants and agreements of the parties set forth below
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:



1. Section 1 of the Agreement is deleted in its entirety and replaced with the
following:



1. Term.

The Company hereby agrees to employ Executive as its Executive Vice President
and Chief Property and Casualty Insurance Officer, and as President, Chief
Executive Officer and Director of HC, and Executive hereby agrees to accept such
employment, on the terms and conditions set forth herein, for the period (the
"Term") commencing on the Effective Date and expiring at the earlier to occur of
(a) 11:59 p.m. on December 31, 2014 (the "Expiration Date") and (b) the
Termination Date (as hereinafter defined).



2. Section 3(a) of the Agreement is deleted in its entirety and replaced with
the following:



(a) Base Salary.

During the Term Executive shall receive a base salary (the "Base Salary") paid
by the Company at the annual rate of $750,000, payable not less frequently than
in substantially equal monthly installments (or such other, more frequent times
as executives of HCC normally are paid).



3. Section 18(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:

(a) Overall Compliance

. This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment hereunder becomes subject to gross
income inclusion under Code section 409A or additional penalty taxes under Code
section 409A. To the extent that any terms of this Agreement are ambiguous, such
terms shall be interpreted as necessary so that amounts payable under this
Agreement are not includible in income under Code section 409A(a)(1).



4. All other provisions of the Agreement remain in full force and effect and are
not altered by this Second Amendment.

 

IN WITNESS WHEREOF

, the parties have executed this Second Amendment to be effective as of December
1, 2011.





COMPANY:

HCC INSURANCE HOLDINGS, INC.



/s/ John N. Molbeck, Jr.

John N. Molbeck, Jr.

President and Chief Executive Officer

Date: 12/06/2010



 

EXECUTIVE:





/s/ Michael J. Shell



Michael J. Schell

Date: 12/03/2010